Citation Nr: 0821608	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability of the 
pelvis (to include a shortened right leg).

2.  Entitlement to service connection for a jaw disability.

3.  Entitlement to service connection for the residuals of 
dental trauma, for Department of Veterans Affairs (VA) 
treatment purposes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the VA 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the benefits sought on appeal.  Jurisdiction of this matter 
was later transferred to the RO in Detroit, Michigan.  In 
December 2005, the Board remanded this case.  The issues 
listed on the front page of this decision remain on appeal.  


FINDINGS OF FACT

1.  The veteran does not have a pelvis disability which is 
attributable to disease or injury in service.  

2.  A jaw disability is not attributable to service.  

3.  There is no current dental condition related to inservice 
dental trauma, nor is there any other current dental 
condition otherwise related to military service.


CONCLUSIONS OF LAW

1.  A pelvis disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A jaw disability was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The criteria for compensation for or treatment of a 
dental disorder have not been met.  38 U.S.C.A. §§ 1131, 1712 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in February 2002 was sent to the claimant.  
Thereafter, additional notification was issued in February 
2006.  Cumulatively, these VCAA letters fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination, per the Board's December 2005 remand decision.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran is not competent to provide more than simple 
medical observations.  That is, he is not competent to 
provide a medical diagnosis with an etiological opinion.  See 
Jandreau.  He is not competent to provide diagnoses in this 
case nor is he competent to provide a complex medical opinion 
regarding the etiology of the claimed disabilities.  See 
Barr.  Thus, the veteran's lay assertions are not competent 
or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr; see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the veteran in this case is not competent to 
provide more than a simple medical observation.  The veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the veteran's records shows that his DD 214 
reflects that he is a recipient of a parachute badge, and 
that his military occupational specialty was that of a heavy 
anti-armor weapons crewman.

The veteran contends that his current pelvic, and jaw, and 
dental problems are related to an injury that occurred on 
approximately June 13, 1980, when his parachute equipment 
malfunctioned and he had a bad landing.  The service medical 
records reflect treatment for left and right leg injuries on 
June 25, 1980, as related to a jump injury that occurred 
approximately one week earlier.  The veteran has recently 
provided a copy of an electronic mail exchange with two other 
veterans.  One veteran did not recall the jump.  However, the 
correspondence from the other veteran suggests that he may 
have observed this injury.  

The veteran did not receive a service separation examination 
at the time of his discharge in December 1982, so there is no 
medical record to show the extent of any injury residuals at 
that time.  There is a private x-ray report for the lumbar 
spine, taken in early December 1982, which reveals a leg 
length difference of one centimeter, but an otherwise normal 
lumbar spine.  The veteran asserts that this leg length 
difference was the result of his right leg being "jammed 
up" into his pelvis at the time of his bad parachute 
landing.

The RO has determined that the veteran's current right knee, 
lumbar spine, thoracic spine, and cervical spine disabilities 
are related to the inservice parachute jump accident; thus, 
conceding that this accident occurred.  

Therefore, there is evidence of an inservice parachute 
accident.  Therefore, the Board must currently determine if 
the veteran has pelvis, jaw, and teeth injuries which are 
also related to that inservice parachute accident or other 
inservice incident.  

With regard to the teeth and jaw, the veteran contends that 
he has residual jaw problems as related to the above 
parachute accident, but also as possibly related to an event 
that occurred during his basic training, when the butt of his 
M-16 hit him in the jaw and chipped a tooth.  He stated that 
he has pain in his jaw and that the chipped tooth is also 
painful, especially in bad weather.  In addition, the veteran 
indicated that in-service dental treatment related to the 
removal of several teeth (especially # 17) and a jawbone 
fragment has led to current problems with jaw tension and 
muscle spasm, as well as pain.  His service dental records 
reflect the removal of tooth #17 in May 1982 with some 
necessary follow-up treatment (including for a dry socket), 
as well as the removal of teeth numbered 1, 16, and 32.  
However, there is no documentation of any dental trauma, jaw 
injury, or a chipped tooth.  

Post-service, the Board notes that there is non-medical 
evidence of record.  In an October 2003 statement, the 
veteran's mother indicated that the veteran continued to have 
medical problems after his parachute accident.  She referred 
to the veteran's difficulties with his knee and back, but 
also stated that she had heart a loud snap from his hip when 
he would get up.  

The veteran submitted various periodical/internet articles 
including a periodical article regarding risk factors for 
injuries during military parachute jumping as well as an 
article on leg length shortening and disabilities of the 
temporomandibular joint (TMJ).  However, in these articles, 
the veteran's specific residuals of his parachute accident 
were not addressed as he was not a subject in the articles.  
Internet or magazine articles as well as medical treatise 
evidence can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Here, the aforementioned information is 
simply too general to make a causal link more than 
speculative in nature, or to outweigh the specific medical 
evidence in this case which is directly pertinent to the 
veteran.

With regard to the pertinent post-service medical evidence, 
the veteran was seen by a private dentist in March 2000 for 
an initial oral examination and full mouth x-ray.  In a 
September 2006 letter, it was noted that he was then 
scheduled for 4 quadrants of scaling and root planning.  The 
only areas not resolved were the distals of teeth #18 and 
#31.  The dentist felt that the veteran had bony defects 
which could have been the result of the difficult extracts of 
the 3rd molars.  

VA medical records dated in February 2006, noted that the 
veteran had jaw pain and spasms.  In October 2006, the 
veteran indicated that he thought that he had TMJ syndrome.  
However, November 2006 mandibular x-rays revealed a 
nerve/tooth abscess of the second mandibular molar.  No jaw 
disability was indicated.  

The Board remanded this case in order to afford the veteran 
VA examinations to determine if the veteran had pelvis, jaw, 
and teeth disabilities which are etiologically related to 
service.  

In March 2007, the veteran was afforded a VA examination.  
The examiner performed a physical examination and x-rays.  On 
physical examination, the pelvis was symmetrical and 
nontender.  The sacroiliac segment was normal with no 
tenderness over the sacrum.  Examination of the spine and 
lower limbs did not reveal any leg length discrepancy.  The 
diagnosis, in pertinent part, was normal pelvis and normal 
sacroiliac joint.  

The veteran was also afforded a dental evaluation in March 
2007.  On dental examination, the examiner noted the 
veteran's report that he was hit by the butt of a rifle in 
the front of his upper mouth which the veteran related put a 
small chip on his upper right tooth (lateral incisor).  The 
veteran also related that they had difficulty removing his 
right lower third molar.  Since the time of the surgical 
removal, the veteran stated that he had spasm of the lower 
jaw about 2-3 times per month.  The examiner indicated that a 
review of the veteran's dental records was uneventful except 
for significant periodontal disease in the mandibular 
regions.  There was no audible popping or clicking heard on 
auscultation.  Intra-oral examination demonstrated an inter-
incisal opening of 50 millimeters.  There was a small notch 
along the maxillary lateral incisor.  The veteran had some 
recent extractions done.  The examiner opined that the 
veteran's jaw problems were least likely the cause of any 
dental trauma.  In an August 2007 addendum, the examiner 
reviewed the claims file including the dental records and x-
rays.  The veteran claimed trauma to the maxillary right 
lateral incisor secondary to a butt strike in 1980.  However, 
there was no documentation of this event in the service 
records.  There was a small notch in the incisal edge of the 
above mentioned tooth.  Secondly, the veteran underwent the 
surgical removal of wisdom teeth of which his concern was the 
lower left (#17).  His postoperative course was a "dry 
socket" which was a sequelae of surgical removal.  After 
this was addressed, postoperatively, it was noted that the 
veteran had no bleeding, good occlusion, and no trismus in 
May 1982.  It was also noted that the veteran had some recent 
extractions (#18 and #31) which were evident on x-ray.  The 
dental examination of March 2007 was essentially negative 
except for the above mentioned notch on the lateral incisor.  
With all available data reviewed, the notch as well as the 
veteran's complaints could not be resolved without resort to 
mere speculation.  The VA dentist felt that his complaints 
were least likely due to dental trauma.  

In April 2007, the veteran was afforded a VA Agent Orange 
examination.  Physical examination of the extremities 
revealed no pelvis disability or leg length discrepancy.  No 
jaw disability or residual of dental trauma was indicated,  


Pelvis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code.  Both provide for compensation, beginning with the 
following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in- 
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez, supra.  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  Id.

In this case, the veteran indicated that he had leg 
shortening.  Although an examination around the time of 
separation in December 1982 revealed a leg length difference 
of one centimeter, the veteran currently has no leg length 
discrepancy on examination nor does he have any abnormality 
of the pelvis.  To the extent that he might have pain in the 
pelvis area, there is no underlying pathology.  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); see also Gilpin.  In the absence of proof of a 
present disability, there can be no valid claim or the grant 
of the benefit.  See Rabideau.  

In a statement received in January 2004, the veteran asserted 
that either his claimed pelvic disorder was secondarily 
related to his claimed right knee disorder, or vice-versa.  
Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  However, 
since the veteran does not have a disability of the pelvis, 
service connection also may not be established on this basis.  

Accordingly, service connection is denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Jaw 

There is no record of any inservice disease or injury to the 
jaw.  While the veteran was involved in a parachute accident, 
the dental records were negative for any jaw injury and the 
post-service medical records do not reflect any residual jaw 
impairment.  The veteran reported to a VA examiner that he 
felt that he had TMJ syndrome; however, he actually had an 
abscessed molar.  In March 2007, a VA examiner opined that 
any jaw problem was not related to any inservice trauma.  The 
Board attaches significant probative value to this opinion, 
as it is well reasoned, detailed, consistent with other 
evidence of record, and included review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

In sum, the competent evidence establishes that there is no 
current jaw disability which is related to service.  

Accordingly, service connection is denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Dental

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW). 38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The veteran had his wisdom teeth removed during service.  To 
have had dental extractions during service is not tantamount 
to dental trauma, because trauma of teeth, even extractions, 
in and of itself, does not constitute dental trauma.  
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Further, there 
is no indication in the service medical records that the 
veteran's wisdom teeth were extracted in service due to 
disease.  The evidence does not show that the veteran had 
impacted teeth, malposed teeth, or other developmental 
defects, which developed after 180 days or more of active 
service.  The veteran had teeth extracted during service, but 
the evidence does not show that they were extracted because 
of chronic periodontal disease after 180 days or more of 
active service.

The record does not demonstrate the existence of a current 
dental condition for which service connection might be 
granted.  

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition.  See 38 C.F.R. § 4.150.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b, II(c), III.  He is not entitled to Class III 
dental treatment, 38 C.F.R. § 17.161(g), (because his dental 
condition is not "professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability."  He is not entitled to Class IV dental 
treatment, 38 C.F.R. § 17.161(h), because he is not in 
receipt of a total compensation rating.  He is not entitled 
to Class V dental treatment, 38 C.F.R. § 17.161(i), because 
he is not currently participating in a Chapter 31 
rehabilitation program.  

Although the veteran asserts that he incurred dental trauma 
in the parachute accident and when he was hit with the butt 
of a gun, his assertions are not supported in the record.  
The dental records do not reveal any such traumas.  Although 
a private physician indicated that the veteran may have 
residuals of the molar extractions, a VA examiner has opined 
that any current dental issue was not related to service.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In this case, the private dentist did not reference the 
claims file, indicative of a review of the claims file, and 
used equivocal language.  An award of service connection must 
be based on reliable competent medical evidence and 
conjectural or speculative opinions as to some remote 
possibility of such relationship are insufficient.  See 38 
C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be sufficient medical nexus 
evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between in-service radiation exposure and fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that lung cancer 
was related to service radiation exposure); see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  

Thus, an equivocal opinion is of less probative value than an 
opinion which is not equivocal.  The VA examiner, on the 
other hand, reviewed the record and provided a definitive 
opinion.  Thus, the VA's examiner's opinion is more 
probative.  

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a noncompensable dental disorder, for the sole 
purpose of establishing VA outpatient dental treatment.  See 
38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

Considering the applicable regulations, the Board finds no 
basis for establishing the veteran's entitlement to VA 
outpatient dental treatment.  He does not have an adjudicated 
service-connected dental disability and his application for 
treatment was not received in a timely manner.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection.  The 
veteran's contentions do not place him within the categories 
of compensable dental conditions set forth in 38 C.F.R. § 
4.150, and the veteran does not meet the requirements under 
38 C.F.R. § 17.161 for service connection for the limited 
purpose of receiving VA treatment.

Based on the above, the dental claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).


ORDER

Service connection for a pelvis disability is denied.  

Service connection for a jaw disability is denied.  

Service connection for a dental disorder, to include 
eligibility for VA outpatient dental treatment, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


